Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		                        Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Mr. Wei Te Chung on 7/27/2020.
Cancel claims 1-14

			             Reasons for Allowance
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest a method for manufacturing a display panel, comprising steps of: providing a mask and a substrate, wherein the mask comprises a first mask and a second mask; the substrate comprises a display area and a peripheral area surrounding the display area; and the peripheral area comprises a wiring area and a bonding area; depositing a metal material on the substrate to form a first metal layer; aligning the first mask with the substrate, wherein a first splicing area of the first mask is aligned with a first alignment mark on the substrate, and a second splicing area of the first mask is aligned with a second alignment mark on the substrate; covering a part of the first mask below the first splicing area, exposing the first metal layer for the first time and patterning to form part of a first metal line segment; moving the first mask, and moving the second splicing area to the first alignment mark for alignment; covering a part of the first mask above the second splicing area, exposing again the first metal layer for the first time and patterning to form another part of the first metal line segment; the part of the first metal line segment and the another part of the first metal line segment constitute the first metal line segment; disposing a first insulating layer on the substrate and covering the first metal layer; removing the first mask, and aligning the second mask with the substrate, wherein the first splicing area is aligned with the first alignment mark on the substrate, and the second splicing area is aligned with the second alignment mark on the substrate; covering a part of the second mask below the first splicing area, exposing the first metal layer for the first time and patterning to form part of a second metal line segment; moving the second mask, and moving the second splicing area to the first alignment mark for alignment; covering a part of the second mask above the second splicing area, exposing again the first metal layer for the first time, and patterning to form another part of the second metal line segment; the part of the second metal line segment and the another part of the second metal line segment constitute the second metal line segment; disposing a second insulating layer on the first insulating layer and covering the second metal layer; and disposing a transparent electrode layer on the second insulating layer, wherein the transparent electrode layer is connected to the first metal layer and the second metal layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/               Primary Examiner, Art Unit 2627